               Case 21-10746-LMI         Doc 15    Filed 02/17/21    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                       For the SOUTHERN DISTRICT of FLORIDA
                                   MIAMI DIVISION


                                                               Chapter:        13
                                                               Case Number: 21-10746-LMI
In re:                                         )               Chapter:
                                                               Assigned to the Honorable:
Stanley Pacheco                                )
                                               )               REQUEST FOR SPECIAL NOTICE
                                               )               Case Number:
                                                                REQUEST   FOR SPECIAL NOTICE
               Debtor(s)                       )               [No
                                                                [NO HearingRequired]
                                                                   Hearing  Required]

  TO THE CLERK:

                  The undersigned attorneys for:

  UNITED CONSUMER FINANCIAL SVCS
  Merchant Name:RAINBOW CLEANING SYSTEM

  a creditor of the above referenced debtor.

            Pursuant to the provisions of the Bankruptcy Code and Bankruptcy Rule 2002:

            REQUEST IS HEREBY MADE that UNITED CONSUMER FINANCIAL SVCS be given and
  served with all notices given or required to be given in the case as follows:

                             UNITED CONSUMER FINANCIAL SVCS
                             Bass & Associates, P.C.
                             3936 E. Ft. Lowell Road, Suite #200
                             Tucson, AZ 85712

            Accordingly, the undersigned attorney further requests that the foregoing
  name and address be added to the Master Mailing List.

  Dated: 02/11/21
  Account Number: ****6036
                                                   Respectfully submitted,
                                                   Bass & Associates, P.C.

                                                   By: /s/ Patti H. Bass (AZ 016849)
                                                      Attorneys for Creditor
                                                      UNITED CONSUMER FINANCIAL SVCS
                                                      3936 E Ft Lowell Rd Suite 200
                                                      Tucson, AZ 85712-1083
                                                      (520) 577-1544
                                                      ecf@bass-associates.com
